DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1. Nakagawa teaches A mask (Fig. 4 and paragraph 0045 photo mask 30). comprising: 
a mask normal exposure area; (Fig. 4 and paragraphs 0045 and 0046, center of mask patterns 1 and 2 comprising window parts 1a and 2a).
a mask splicing exposure area constituted by a side edge of the mask and adjoining the mask normal exposure area; (Fig. 4 and paragraph 0046, masks 1b and 2b at the boundary portion with an adjacent pixel is connected (spliced) to the black matrix of the adjacent pixel, thus a mask splicing exposure area).
and a plurality of light blocking strips configured to block light and bounding spaces, (Fig. 4 and paragraph 0046, masks 1b-1d and 2b-2d).
wherein the spaces are configured such that light is allowed to pass through the spaces, (Fig. 4 and paragraph 0046, window parts 1a and 2a are portions where color layers are formed, thus light is allowed to pass through the window parts).
(See at least Figs 4, 5, and 7-10 where the masks 1b-1d and 2b-2d are arranged in a mesh shape). 
the plurality of light blocking strips comprise first light blocking strips located in the mask splicing exposure area of the mask, (Fig. 4 and paragraph 0046, masks 1b and 2b located in the splicing exposure area (boundary area) of the photo mask).
and second light blocking strips located in the mask normal exposure area, (Fig. 4 and paragraph 0046, masks 1a and 2a).
and each of the first light blocking strips has a greater width than each of the second light blocking strips. (Fig. 4 and paragraph 0046, width d1 of masks 1b and 2b is greater than the width d2 of masks 1a and 2a). 

However the prior art of record does not teach or render obvious the mask is configured to be used in a splicing exposure process comprising at least two exposures, each of the first light blocking strips has a first width, each of the second light blocking strips has a second width, and a difference between the first width and the second width is in direct proportion to a position deviation of the mask between the two exposures in the splicing exposure process. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAYCE R BIBBEE/Examiner, Art Unit 2624              

/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624